El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
 Las acciones por alegada impericia médica constitu-yen o representan un reto especial para los jueces. Dichos casos siempre versan sobre la ocurrencia de un daño; uno que, por lo general, resulta impresionante y doloroso. No obstante el natural sentimiento de compasión que todo ser *298humano experimenta al enfrentarse al daño y sufrimiento de otro ser humano, los jueces tenemos que mantener siempre presente que el mero hecho de que haya ocurrido un daño no significa que el médico es civilmente responsable por el mismo. En otras palabras, no podemos darnos el lujo de que nuestros sentimientos dominen nuestro discernimiento. De así permitirlo, estaríamos incumpliendo con nuestra función como jueces. Con ello en mente, examinemos el caso de epí-grafe.
I
La codemandante Nuda Eunice Perez Torres —quien es enfermera profesional de vasta experiencia — (1) contrató los servicios profesionales del obstetra y ginecólogo Dr. José A. De Castro Peña para que la atendiera y asistiera durante su cuarto embarazo y alumbramiento, siendo examinada perió-dicamente por éste durante el período prenatal. Habiendo sufrido el doctor De Castro un quebranto de salud, éste hizo arreglos con el también obstetra y ginecólogo Dr. Wallace Bladuell Ramos —especialista de más de diez y nueve años de experiencia para la fecha de los hechos a los que se con-trae la demanda— para que atendiera sus pacientes, hecho al cual dieron su anuencia la codemandante Pérez Torres y su esposo el codemandante Pedro Rivera Vázquez.
El día 13 de septiembre de 1979 y a las 8:40 de la noche ingresó la Sra. Nilda Eunice Pérez Torres en la Sala de Partos del Hospital Santo Asilo de Damas.(2) Personal del hospital notificó por radioteléfono al doctor Bladuell Ramos *299en su residencia. El referido galeno, en contestación a la lla-mada, acudió al hospital, donde recibió de la enfermera gra-duada a cargo de la Sala de Partos el récord médico de la señora Pérez Torres. Se dirigió inmediatamente a la Sala de Antepartos, donde examinó a la paciente a las 9:50 P.M. Ob-servó que el abdomen no estaba duro, hecho indicativo de ausencia de contracciones, condición que le confirmó la pa-ciente. Surgía, además, del récord de la paciente que ésta había reportado no tener contracciones al momento de ser admitida al hospital. Fue informado por la paciente que ésta había roto membranas en su casa como a las siete de la no-che. Acto seguido, el doctor Bladuell procedió a examinarla vaginalmente. A raíz de dicho examen confirmó que la pa-ciente efectivamente había roto membranas, o sea, que el parto podía ocurrir dentro de las próximas veinticuatro horas; que el cuello de la matriz no había borrado, lo que implicaba que no tenía dilatación y por tanto no “estaba de parto”, y que el feto estaba en una presentación “de nalgas”, lo cual confirmó a través de una pelvimetría radiográfica. De-terminó y evaluó, además, mediante pelvimetría clínica o vaginal, que la arquitectura y capacidad de la pelvis eran adecuadas; que el feto “estaba flotando”, o sea, que no había llegado a encajar en la parte inferior de la pelvis; que el peso aproximado del feto era de seis libras y media, y que no ha-bía insinuación de cordón umbilical.
Al considerar que la paciente no estaba de parto inme-diato y que concurrían todos los factores favorables para darle una oportunidad de un parto vaginal, el doctor Bladuell Ramos dio instrucciones a las enfermeras para que mantu-vieran a la paciente bajo observación continua, ordenándoles que cualquier cambio le fuera notificado a su residencia, la cual estaba a diez minutos del hospital, retirándose del hospital a las 10:20 P.M.
*300Consciente de que a las 11:00 P.M. había un cambio de turno de enfermeras, el doctor Bladuell Ramos llamó al hospital para cerciorarse de que éstas conociesen sus instruc-ciones previas y habló con la enfermera graduada que entró de turno, la cual le informó del resultado de las observa-ciones de la paciente hasta ese momento: sonidos fetales de 138 y contracciones internas leves. Surge del récord médico que a la 1:00 A.M. del día 14 de septiembre la paciente tenía contracciones moderadas cada 4 a 5 minutos y que a las 2:30 A.M. de dicho día las contracciones continuaban siendo mo-deradas y de cada 3 minutos.
A las 2:44 A.M., el doctor Bladuell Ramos es llamado e informado de que la paciente tiene contracciones moderadas cada tres minutos y que los signos fetales estaban en 120, a raíz de lo cual éste entonces le ordenó a las enfermeras colo-car a la paciente en una posición conocida como posición de Trendelenburg, y que se le hiciera un cross match de sangre, por entender éste que la paciente estaba entrando en la fase de parto activo, indicando el doctor que salía para el hospital. El doctor Bladuell Ramos llega a la institución hospitalaria a las 3:10 A.M., donde es informado por la enfermera que un minuto antes, o sea, a las 3:09 A.M. se había observado la presencia del cordón umbilical, conocido esto como un “pro-lapso” de dicho cordón, hecho que confirmó. Ante esta situa-ción, el doctor Bladuell Ramos procedió a practicarle a la paciente una operación cesárea de emergencia. La criatura nació en condiciones deprimidas y sufre de una condición de cuadriplejía irreversible por perlesía cerebral. Como conse-cuencia de estos hechos, los padres del niño, por sí y en re-presentación de éste, radicaron demanda en daños y perjui-cios contra, entre otros, el aquí recurrente doctor Bladuell Ramos.
El tribunal de instancia adoptó la teoría expuesta du-rante el proceso celebrado por el perito médico presentado *301por la parte demandante, Dr. José A. Gratacós. No obstante este perito aceptar que si los hechos ocurrieron según sur-gen del récord médico de la paciente él, al igual que hizo el doctor Bladuell Ramos, le hubiese dado la oportunidad a la señora Pérez Torres de tener un parto vaginal, el doctor Gra-tacós opinó —según lo resume el propio tribunal de instan-cia— que “ante las circunstancias de una posición y presen-tación del feto de nalgas, en una madre multípara que había roto fuente, habiéndose diagnosticado que el feto se encon-traba en estación flotando y estando el embarazo a término, era anticipable un mayor riesgo de prolapso del cordón umbilical y por tanto, el obstetra Dr. Wallace Blad[u]ell Ramos, no debió abandonar la paciente para retirarse a dormir”. (Énfasis suplido.) Anejo A, págs. 7-8.
A base de lo anteriormente expresado, el foro de instan-cia específicamente determinó que “el médico demandado in-currió en negligencia al ausentarse del hospital luego de haber optado por la alternativa de parto por la vía vaginal”. (Énfasis suplido.) Anejo A, pág. 10. En su consecuencia, de-claró con lugar la demanda radicada en cuanto al menor co-demandante, (3) desestimando la misma, por razón de pres-cripción, en cuanto a los padres del referido menor.
Inconforme, en revisión el doctor Bladuell Ramos le imputa al tribunal de instancia la supuesta comisión de cinco (5) errores, a saber:

PRIMER ERROR


Erró el tribunal sentenciador, al determinar como cuestión de hecho y de derecho, que la norma de la profesión en la práctica de la medicina obstétrica exige la presencia conti
*302
nua del médico al lado de la paciente, aun cuando esta no esté de parto.


SEGUNDO ERROR


Cometió error el tribunal de instancia, al responsabilizar al codemandado Dr. Wallace Bladuell Ramos y para ello, eva-luar la prueba desfilada contrario al balance más racional, justiciero y jurídico.


TERCER ERROR

Incidió el tribunal de instancia, al resolver que las enfermeras asignadas a la Sala de Partos del Hospital Santo Asilo de Damas, por no ser obstétricas, no tenían licencia conforme a ley, para ejercer como tales.

CUARTO ERROR

Cometió error el tribunal de instancia, al conceder una cuan-tía de daños exagerada, conforme a la prueba y en exceso de la suma reclamada por la parte demandante.

QUINTO ERROR

Cometió error el tribunal de instancia, al determinar que el codemandado Dr. Wallace Bladuell Ramos fue temerario al defenderse de este pleito y condenarle al pago de honorarios de abogados. (Énfasis suplido.) Solicitud de Revisión, págs. 9-10.
f — I h-<
Conforme a la doctrina imperante en nuestra juris-dicción relativa a la responsabilidad de los médicos en casos de alegada mala práctica profesional, éstos vienen en la obli-gación de brindar a sus pacientes aquella atención que, a la luz de los modernos medios de comunicación y enseñanza, satisface las exigencias profesionales generalmente recono-cidas por la propia profesión médica. Dicha norma fue esta-blecida por este Tribunal hace más de una década en Oliveros v. Abréu, 101 D.P.R. 209, 226 (1973). Desde en-tonces la hemos ratificado en innumerables ocasiones. Ríos *303Ruiz v. Mark, 119 D.P.R. 816 (1987); Morales v. Hosp. Matilde Brenes, 102 D.P.R. 188 (1974); González v. E.L.A., 104 D.P.R. 66 (1975); López v. Hosp. Presbiteriano, 107 D.P.R. 197 (1978); Negrón v. Municipio de San Juan, 107 D.P.R. 375 (1978); Cruz v. Centro Médico de P.R., 113 D.P.R. 719 (1983).
En el caso de Oliveros v. Abréu, ante, revocamos la norma que habíamos establecido en Rivera v. Dunscombe, 73 D.P.R. 819, 838 (1952), a los efectos de que un médico sólo viene obligado a dar a sus pacientes aquella atención médica que generalmente se emplea para casos similares por el resto de los médicos en la comunidad.
La diferencia entre ambas normas es obvia. Bajo la doctrina establecida en Oliveros v. Abréu, ante —en pleno vigor hoy día— un médico no queda exonerado de responsabilidad, en un caso de impericia médica, por el mero hecho de que le haya brindado a su paciente la atención médica que ordinaria y usualmente proveen sus colegas en la misma comunidad o “plaza” en que el médico se desenvuelve si esa atención no satisface las exigencias de la profesión médica en general a la luz de los modernos medios de comunicación y enseñanza. En otras palabras, el médico en nuestro país viene en la obligación de brindar a sus pacientes la mejor atención médica de acuerdo a los últimos métodos y procedimientos de la medicina moderna de que él pueda tener conocimiento. Ello obliga a todo médico —con el consabido beneficio para nuestra sociedad— a mantenerse “al día” en relación con los adelantos que a diario ocurren en la medicina a nivel mundial.
No obstante lo antes expresado, no debemos perder de vista que en el tratamiento de un paciente el médico posee amplia discreción profesional y que éste no incurre en responsabilidad si el tratamiento que le brinda a su paciente, *304aun cuando erróneo, está enmarcado en los linderos de lo razonable y es aceptado por amplios sectores de la profesión médica; constituyendo defensa válida para el médico deman-dado la existencia de divergencia de criterios entre las auto-ridades médicas sobre si el tratamiento o procedimiento en particular era correcto bajo las circunstancias del caso, Lozada v. E.L.A., 116 D.P.R. 202, 217 (1985); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721 (1984); Fernández v. Hosp. Gen. San Carlos, Inc., 113 D.P.R. 761 (1983); Cruz v. Centro Médico de P.R., ante; López v. Hosp. Presbiteriano, ante; Oliveros v. Abréu, ante. En palabras sencillas, el error de juicio —honesto e informado— cometido por un médico en el tratamiento de su paciente no constituye fuente de res-ponsabilidad.
H-<
La norma establecida en Oliveros v. Abréu, ante, es una sencilla y sabia. La dificultad estriba, naturalmente, en la aplicación de la misma a una situación de hechos en particular. Ahí es que surgen diferencias de criterio. En el presente caso, el Tribunal Superior de Puerto Rico, Sala de Ponce, entendió que el Dr. Wallace Bladuell Ramos efectivamente incurrió en responsabilidad en relación con la atención mé-dica que le brindara a su paciente, la Sra. Nilda Eunice Pérez Torres.
Diferimos. Basamos nuestra conclusión a los efectos de que la conducta observada por el referido médico respecto a la mencionada paciente satisfizo las exigencias profesionales generalmente reconocidas por la propia profesión médica a la luz de los modernos medios de comunicación y enseñanza, precisamente en hechos que surgen de las propias determi-naciones que realizara el tribunal de instancia y de los datos que surgen del récord médico de la codemandante Nilda Eunice Pérez Torres, el cual no ha sido objecto de impugnación.
*305La determinación sobre si el recurrente doctor Bladuell Ramos responde civilmente en el presente caso por los daños sufridos por la criatura codemandante gira exclusivamente sobre el punto de si a la luz de los hechos particulares del caso constituyó o no negligencia el hecho de que él, luego de examinar a la paciente Pérez Torres, se retirara a su casa en lugar de permanecer todo el tiempo junto a ella en el hospital.
Ello es así por cuanto nadie pone en duda que su con-ducta profesional, antes del prolapso del cordón umbilical y con posterioridad al mismo, satisfizo todas las exigencias profesionales generalmente reconocidas por la profesión mé-dica a la luz de los modernos medios de comunicación y ense-ñanza. Oliveros v. Abréu, ante. Como hemos visto, el doctor Bladuell Ramos una vez fue notificado del ingreso en el hospital de la señora Pérez Torres el día 13 de septiembre de 1979 prontamente acudió al mismo, procediendo a realizar todos los exámenes requeridos y a tomar todos los pasos ne-cesarios en esta clase de situaciones. Debe recordarse que, inclusive, el propio perito médico de la parte demandante aceptó que fue correcta la determinación del doctor Bladuell Ramos de esperar por el desarrollo normal de un parto vaginal. Tampoco debe pasarse por alto el hecho de que el doctor Bladuell Ramos, estando en su hogar, se comunicó por la vía telefónica con la supervisora del nuevo turno de enfermeras para cerciorarse que éstas conocían sus instrucciones res-pecto a la paciente. Por otro lado, una vez el doctor Bladuell Ramos regresa al hospital y se confronta con el prolapso del cordón umbilical, el cual había ocurrido momentos antes de su llegada, procede a tomar, y a realizar prontamente, el curso de acción aconsejable en esta clase de emergencia, esto es, someter a la paciente a una “operación cesárea”.
Ante el fundamento utilizado por el tribunal de instancia para la determinación de negligencia resulta de *306suma importancia señalar que para 1979 no existía, ni existe, una norma específica —producto la misma de una directriz estatutaria o jurisprudencial— que obligara al obstetra a permanecer todo el tiempo en el hospital junto a su paciente no obstante el examen que le practicara a la misma demos-trara que ésta realmente no estaba de parto inmediato y que médicamente resultaba procedente esperar el desarrollo normal del alumbramiento. Por el contrario, existe una dis-posición reglamentaria del Departamento de Salud de Puerto Rico que le permite a un médico obstetra “delegar aquella parte del cuidado que juzgue conveniente en una o varias enfermeras o comadronas”. (Énfasis suplido.) 24 R.&R.P.R. sec. 18-121(a).
Durante el proceso celebrado, tampoco se presentó evi-dencia a los efectos de que para el año de 1979 la práctica de excelencia de la obstetricia requiriera que los obstetras per-manecieran todo el tiempo al lado de sus pacientes indepen-dientemente del hecho de que éstas no estuvieran próximas a un parto inmediato.
Sí presentó prueba la parte demandante, por conducto de su perito médico el doctor Gratacós, de que en vista de las circunstancias particulares presentes en el caso que nos ocupa, lo procedente hubiera sido que el doctor Bladuell per-maneciera junto a la señora Pérez Torres en lugar de reti-rarse a su residencia. Recordemos que, según el testimonio del doctor Gratacós, esas circunstancias eran la rotura de fuente en una madre multípara, estando el feto en estación flotando, y en posición de nalgas. Examinemos las mismas.
En cuanto a la existencia de una ruptura prematura de las membranas en la paciente, está establecido en la práctica de la obstetricia y la ginecología que de ordinario, desde que se rompen membranas hasta el momento del parto, pueden transcurrir hasta 2U horas. R.C. Benson, Diagnóstico y *307Tratamiento Ginecoobstétricos, México, Ed. El Manual Mo-derno, 1979, pág. 659.
En relación con la posición y presentación de nalgas en una multípara con embarazo a término, la situación amerita un poco más de discusión. Recordemos que la teoría del único perito médico de la parte demandante —teoría acogida por el tribunal de instancia— es a los efectos de que el mé-dico demandado incurrió en negligencia por razón de que al irse a su residencia no estuvo presente “a tiempo” para bre-gar con el problema del prolapso del cordón umbilical, hecho que según dicho perito el médico demandado debió prever al percatarse que la criatura estaba en “posición de nalgas”.
Surge del récord médico del hospital —el cual no se im-pugna por la parte demandante— que el prolapso del cordón umbilical ocurrió a las 3:09 A.M. del día en que ocurrió el alumbramiento. Surge igualmente de dicho récord que el doctor Bladuell Ramos confirmó este hecho —lo del pro-lapso— a las 3:10 A.M., o sea, un minuto después de haber ocurrido el mismo. La prueba fue a los efectos de que una vez el galeno confirma ese hecho, inmediatamente ordena que se tomen las medidas necesarias para someter a la paciente a una cesárea, naciendo la criatura —según el récord mé-dico— a los veintinueve (29) minutos del momento en que el doctor Bladuell Ramos confirmó el hecho del prolapso.
Según la declaración de uno de los peritos de la parte demandada, Dr. Karlis Adamsons —quien, dicho sea de paso, no sólo es un reconocido experto y respetada autoridad en el campo de la obstetricia y la ginecología, sino que es el Director del Departamento de Obstetricia y Ginecología del Re-cinto de Ciencias Médicas de la Universidad de Puerto Rico, donde trabaja como profesor el perito de la parte deman-dante — (4) el momento de la ocurrencia del prolapso del cor*308don umbilical es algo que, aun cuando ocurre con cierta fre-cuencia, no puede ser ni previsto ni evitado por ningún obs-tetra, datos que son, o deben ser, del conocimiento de todo obstetra. Conforme al testimonio pericial del doctor Adam-sons, lo importante en esta clase de situaciones es cuán rá-pido se hace la determinación de hacer, y de hecho se hace, una “cesárea” luego de la ocurrencia del prolapso y que en la mayoría de las instituciones médicas que él conoce a nivel mundial que están autorizadas para ofrecer servicios de obs-tetricia el “intérvalo de media hora se considera como tiempo normal para hacer una cesárea de emergencia”. E.N.P., pág. 161. Por último, declaró el doctor Adamsons que no conoce de ninguna institución médica donde se exija, bajo los hechos de este caso, que el obstetra permanezca al lado del paciente y que, en su opinión, de no haber sido por la pronta y correcta actuación del doctor Bladuell Ramos “el bebito no hubiese sobrevivido al prolapso del cordón”. E.N.P., pág. 161.
Somos del criterio que no pudiendo preverse y predecirse el momento de, ni evitarse, el prolapso del cordón *309umbilical; habiendo estado el doctor Bladuell Ramos en posi-ción de lidiar con el mismo al minuto de su ocurrencia, y habiéndose llevado a cabo el nacimiento de la criatura dentro del período aceptable de treinta (30) minutos desde que ocu-rriera el prolapso, realmente pierde importancia el hecho de que el médico demandado se hubiera retirado —indepen-dientemente de que lo podia hacer— del hospital a su resi-dencia.
Reconocemos, sin embargo, que es factible el argumento a los efectos de que el doctor Bladuell Ramos, en el uso de su buen juicio y discreción, debió haber optado en el presente caso por permanecer en el hospital. Ahora bien, si así no decidió hacerlo, lo más que tenemos es un error de juicio, honesto e informado, de su parte. No debemos perder de vista que nuestra jurisprudencia responsabiliza civilmente al médico cuando éste actúa negligentemente, utilizando métodos o procedimientos que no están acordes con la práctica moderna de excelencia de la medicina. Oliveros v. Abréu, ante. Un error de juicio honesto y razonable en el procedimiento que se utiliza por el médico no debe constituir base suficiente para la imposición de responsabilidad a éste, Lozada v. E.L.A., ante; sobre todo cuando el patrón de conducta que él siguió es una práctica aceptada por la profesión médica moderna en esa clase de situaciones.
En resumen, procede decretar la revocación de la sentencia recurrida en vista de: que la práctica de excelencia de la obstetricia para el año de 1979 no exigía —ni exige— que un obstetra permaneciera todo el tiempo al lado de su paciente independientemente del hecho de que ésta no estuviera de parto, como tampoco existía —ni existe— norma jurisprudencial o estatutaria a esos efectos; que las circunstancias particulares presentes en el caso de epígrafe tampoco impedían que el doctor Bladuell Ramos, previa las ins-*310trucciones correspondientes al personal del hospital, se reti-rara a descansar a su hogar desde donde permanecía atento y pendiente del alumbramiento; que somos de la opinión que nos enfrentamos en el presente caso a una situación en que el médico demandado, en el ejercicio de la amplia discreción profesional que tiene todo galeno, le brindó a su paciente una atención médica que estaba enmarcada en los linderos de lo razonable y la cual es, aun hoy día, aceptada por amplios sectores de la profesión médica, en relación con la corrección de la cual, cuando menos, existe divergencia de criterio entre las autoridades médicas y, por último, en vista de que somos del criterio que, a lo sumo, nos encontramos ante una situa-ción de un error de juicio, honesto e informado, por parte del médico, el cual, según nuestra jurisprudencia, no constituye base suficiente para la imposición de responsabilidad en casos de alegada impericia médica.
Por los fundamentos antes expuestos, se dictará senten-cia revocatoria de la dictada en el presente caso por el Tribunal Superior de Puerto Rico, Sala de Ponce.
El Juez Asociado Señor Negrón García emitió opinión disidente.

 La señora Pérez Torres ha trabajado como supervisora de sala de opera-ciones, Supervisora General del Centro Médico de Mayagüez y Supervisora de Sala de Emergencia del Hospital Doctor Tito Mattei de Yauco, Puerto Rico.


 Doce días antes —el 1ro de septiembre de 1979— la codemandante Pérez Torres, creyendo estar de parto, había acudido a la Sala de Emergencia del Hospital Santo Asilo de Damas de Ponce, Puerto Rico, donde fue admitida a las 11:40 P.M. Luego de ser examinada, y no estando de parto, la referida codemandante fue dada de alta en horas de la madrugada del día siguiente.


 El tribunal de instancia condenó al Dr. Wallace Bladuell Ramos a pagar al menor codemandante la suma de $400,000 “por concepto de todos los daños y perjuicios sufridos por éste con motivo de los hechos que dan base al caso de ep[í]grafe”. Anejo A, pág. 13. En adición, lo condenó al pago de la cantidad de $5,000 por concepto de honorarios de abogado y las costas del proceso.


 El doctor Adamsons es graduado de la Facultad de Medicina de la Uni-versidad “George August” en Alemania, Summa Cum Laude, en 1952; está certi-*308fieado por la American Board of Obstetricians and Gynecologists, y admitido a la práctica de la medicina en los estados de Nueva York, Rhode Island, y en Puerto Rico. Es miembro del American College of Obstetricians and Gynecologists, del Sloane Hospital Alumni Society, del Society for Gynecologic Investigation, del Society for Pediatric Research, entre otros; ha sido miembro de la Fundación Nacional de Parálisis Infantil, de la Sociedad Americana contra el Cáncer, entre otros; ha sido consultor y ha trabajado en el área de Obstetricia y Ginecología del Col'umbia-Presbyterian Medical Center, del Francis Delafield Hospital, Mount Sinai Hospital, Rhode Island Hospital, St. Vicent’s Medical Centre of Richmond, entre otros; ha sido profesor de Obstetricia y Ginecología en Columbia University, Mount Sinai School of Medicine of the City University of New York, Profesor y Director del Departamento de Obstetricia y Ginecología de Brown University, entre otros; ha sido miembro del Comité del Consejo Asesor de Obstetricia y Ginecología de la Administración de Drogas y Alimentos del Gobierno de Estados Unidos; miembro de la Junta de Asesores Editoriales del American Journal of Obstetrics and Gynecology, Jefe del Comité Asesor en Obstetricia y Ginecología del Secretario de Salud de Puerto Rico, etc. Ha escrito libros y alrededor de cien publicaciones sobre Obstetricia y Ginecología.